Name: Commission Regulation (EEC) No 697/87 of 11 March 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 68/12 Official Journal of the European Communities 12. 3 . 87 COMMISSION REGULATION (EEC) No 697/87 of 11 March 1987 on the supply of various lots of skimmed-milk powder as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (5), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 231 /87 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 664 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p . 1 . 0 OJ No L 29, 4. 2. 1986, p . 3 . (3) OJ No L 148, 28 . 6 . 1968, p . 13 . (*) OJ No L 25, 28 . 1 . 1987, p . 3 . ft OJ No L 142, 1 . 6 . 1983, p. 1 . M OJ No L 371 , 31 . 12. 1985, p . 1 . 12. 3 . 87 Official Journal of the European Communities No L 68/13 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986  Action No 65/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 3 July 1986 2. Recipient Madagascar, MinistÃ ¨re des Finances, Antananarivo 3 . Country of destination Madagascar 4. Stage and place of delivery fob 5 . Representative of the recipient Ambassade de la RÃ ©publique DÃ ©mocratique de Madagascar, avenue de Tervuren 276, 1150 Bruxelles Tel.: 770 17 26  Telex : 61196 MAD Bruxelles 6. Total quantity 350 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics o 10 . Packaging 25 kilograms (10) 11 . Supplementary markings on the packaging 'ACTION No 65/87 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 12. Shipment period Before 31 May 1987 13. Closing date for the submission of tenders 6 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 June 1987 20 April 1987 15. Miscellaneous (4)(8)(Ã) No L 68/14 Official Journal of the European Communities 12. 3 . 87 Description of the lot B 1 . Programme : 1986  Action No 76/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Brazil 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 134 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACÃ Ã O N? 76/87 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / SALVADOR / BRASÃ LIA 0274500' 12. Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) (8) 12. 3 . 87 Official Journal of the European Communities No L 68/15 Description of the lot C 1 . Programme : 1986  Action No 77/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Madagascar 4. Stage and place of delivery fob 5. Representative of the recipient (*) (3)  6. Total quantity 80 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION N0 77/87 / MADAGASCAR 0266100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' 12. Shipment period Before 30 April 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (^ (*) Ã ) (8) No L 68/16 Official Journal of the European Communities 12. 3 . 87 Description of the lot D 1 . Programme : 1986  Action No 78/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Tanzania 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Held in stock until after 1 August 1986 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 78/87 / TANZANIA 0229802 / ACTION OF THE WORLD FOOD PROGRAMME / ZANZIBAR' 12. Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) (*) ( ®) f7) ( ®) \ 12. 3 . 87 Official Journal of the European Communities No L 68/17 Notes (') This Annex, together with the notice published in Official Journal of the European Communites No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communites No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary of his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communites No C 227 of 7 September 1985, page 4. (*) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a health certificate . (*) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. f7) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a certificate of origin. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 0 The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen, not less than 6,0 mg/gm' and correspond to the characteristics mentioned in Annex I of Regu ­ lation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978, p. 19). However, concerning the 'total colony count' the standard ADMI Standard Methods ED, 1971 , pages 16-21 can be used instead of the international standard FIL 49 :1970 . (10) Shipment to take place in containers of 30 m3 ; Conditions : FCL/LCL Shippers count-load and stowage (cls). (") The container location costs shall be borne by the 'SociÃ ©tÃ © Malgache des produits laitiers . Mandataire : SociÃ ©tÃ © Malgache des transports maritimes, BP 4077, Antananarivo  Telex : 22277.